Earl Warren: You may proceed Mr. Cammer.
Harold I. Cammer: I would like to reserve my time if Your Honor please.
Earl Warren: You may. Mr. Kammholz.
Theophil C. Kammholz: May it please the Court. I should like to add one item to the factual statement as outlined by counsel for petitioner. In 1954, following the Gold conviction, the Board issued in order to show cause as to why the union should not be decomplied. The union responded to that proceeding by electing Gold to a new term of office in the union. Thereupon, the Board did issue its decompliance order, and following that, the proceedings in the Court of Appeals here for the District of Columbia initially in the District Court were undertaken. We submit that the basic question here presented was aptly summarized by the majority below in these words. What purports to be an affidavit is now merely a piece of paper evidencing false swearing. Certainly, this Court is not required to blindly accept the form and ignore the realities. Considering the basic congressional intent with reference to 9 (h) requirements, the non-Communist affidavits, we think the -- the wisdom and the soundness of the decision below is amply demonstrated. In the Highland Park case involving the basic question of non-Communist affidavits passed on here in 1951, this Court said this, "To grant benefits to a union, one of whose officers is an undenied Communist, certainly frustrates the congressional purpose to 'wholly' eradicate and bar from leadership in the American labor movement at each and every level adherence to the Communist Party and believers in the unconstitutional overthrow of our Government." Now, we take the position that the legislative history of the Act with particular reference to 9 (h) does not negate the power of the Board to decomply in circumstances such as are presented in this case or to put it another way, does not prevent the Board from protecting its processes from abuse. The reference to Senator Taft's statement by counsel read in context, I think, relates to the threshold inquiry which both the Senate and the House bill initially contemplated. In other words, a requirement that in each instance the Board looked into the compliance status of the union before it might declare union incompliance. In conference, that requirement was eliminated and we submit that congressional thought on that subject is unrelated to the problem here presented which is one of protection of the Board's processes from abuse under related circumstances. In 1953, a Senate subcommittee --
Stanley Reed: What do you -- what do you mean with saying under submission on the initial compliance if the Board was to look to see whether the -- the paper has been signed?
Theophil C. Kammholz: Initially, both the Senate and the House bill in 1947 would have required the Board in each instance to conduct the hearing and to determine whether or no, the -- the officers in fact were properly in compliance within the meaning of the statute. That requirement was deleted. In place of it, was substituted this provision for the filing of an affidavit by the officers of the union with the -- with the compliance flowing therefrom if properly filed. Significant in this connection is the fact that the --
Stanley Reed: Taft stated farther that this is supported by your opponent and said this will be left to punishment by criminal proceeding?
Theophil C. Kammholz: Yes, I think it can be read, Your Honor, as going farther, but I don't think it necessarily cuts the ground out from under the position that we're asserting here.
Stanley Reed: Well, perhaps not, but I -- I don't think the fact that it was a different form of bill would make any difference, would it? Because this was a question of how the compliance would be shown from the start. It was said if they haven't been any compliance, reads like a false affidavit will be punished only by criminal proceedings.
Theophil C. Kammholz: But the statement did not go on to say that no other -- that no other results might derive therefrom. I think the emphasis was on the criminal penalties in this field of labor management relations. It seems to us that one of the reasons for writing it into the law was to make it abundantly clear to all who might file affidavits that involved here were criminal penalties quite apart from what else might be involved. This matter was considered by a Senate subcommittee in 1953. We deal with that subject at page 50 -- 39 of the Mine Mill brief which covers the basic problems that are here presented. The thrust of that Senate subcommittee statement in 1953 was precisely the position that we're here contending for that of course the Board did have authority and power to protect its processes where a perjurious affidavit was filed. To the same effect, was a statement by the Chairman of the Board before this same committee. So in essence, this matter has received consideration before congressional committee granted after the Act was adopted by --
Stanley Reed: The conference show.
Theophil C. Kammholz: I beg your pardon?
Stanley Reed: Does the conference report show anything about this? On the Taft-Hartley.
Theophil C. Kammholz: The conference report?
Stanley Reed: Was the --
Theophil C. Kammholz: I think not, Your Honor. Not on this narrow question, not to my knowledge.
Earl Warren: Has this attitude of the Board been consistent since the Act came into effect? Has it always taken that attitude or has there been a change?
Theophil C. Kammholz: This has not been the attitude of the Board from the outset. There has been a change --
Earl Warren: Mind tracing that for us just to -- briefly please?
Theophil C. Kammholz: Yes, I can trace it in this case. I had intended to go into some detail.
Earl Warren: Well, you may do it then the other one initially.
Theophil C. Kammholz: Thank you.
Earl Warren: It's all right.
Theophil C. Kammholz: Fundamentally, the change occurred after there came to the attention of the Board evidence of false affidavits and the reconsideration of the position that it previously been taken. I think in summary, the Board -- the Board position can be stated in terms of a comment of a Judge Wyzanski of the First Circuit recently when he said that an administrative agency is expected to treat experience not as a jailer but as a teacher.
Hugo L. Black: When did this happen?
Theophil C. Kammholz: I beg your pardon?
Hugo L. Black: I understood the Chief asked on the same instance have substance to what he asked. You didn't say when they --
Theophil C. Kammholz: 1953.
Hugo L. Black: 1953.
Theophil C. Kammholz: 1953.
Tom C. Clark: (Inaudible)
Theophil C. Kammholz: This case arose of course in an unusual context and that the problem was raised before the Court of Appeals, the Sixth Circuit. There have been quite a number. I would venture to say between six and 10 proceedings in which --
Tom C. Clark: (Inaudible)
Theophil C. Kammholz: Yes.
William J. Brennan, Jr.: (Inaudible)
Theophil C. Kammholz: In this case, Mr. Justice Brennan, the charge was filed at a time when the 1950 affidavit was in effect. Under the rules of the agency, as recognized by this Court in Dant & Russell, a valid affidavit must be on file within 10 days of the filing of that charge or it shall be dismissed. So here, there is a basis for attaching significance to the 1950 affidavit as well as the 1951 affidavit which has the problem that was touched on by counsel for a petitioner.
William J. Brennan, Jr.: Well, that's -- that's my question. What is the basis upon which (Inaudible) relates very well to the present case and to which I understand is also (Inaudible) signed by Gold.
Theophil C. Kammholz: Gold is out of the picture now, he -- since he resigned, but there was his second affidavit, the 1951 affidavit as to which the conviction did --
William J. Brennan, Jr.: Did not relate?
Theophil C. Kammholz: Did not relate, precisely.
William J. Brennan, Jr.: And the decompliance covers the period from 1951 --
Theophil C. Kammholz: It does, Your Honor, yes.
William J. Brennan, Jr.: (Inaudible)
Theophil C. Kammholz: The court below articulated its views generally speaking in this -- in this form that in view of the nature and composition of the Communist Party, its unlikeness to any other political party, certain inferences and presumptions would flow from the falsity of the 1950 affidavit, and that the Court was entitled to attach a presumption of continuing falseness.
William J. Brennan, Jr.: As the defendants say, one might be defaulted.
Theophil C. Kammholz: No, I think not, Your Honor, I think not. That would be to assert -- it seems to me that the problems of bill of attainder would -- would apply here. It's not a question of once a Communist always a Communist, but more accurately, I would say, once having falsely swear that presumption flows forward at least for a time.
William J. Brennan, Jr.: So what's left of the sworn falsehood if (Inaudible) substantly when they took an oath in the office.
Theophil C. Kammholz: Yes, unless something occurs in the interim to -- to change that presumption and there is nothing on this record to so indicate.
William J. Brennan, Jr.: So, I won't see the effects of that based on our knowledge (Inaudible)
Theophil C. Kammholz: Well, the Communist Party is one that as Mr. Justice Jackson pointed out, is a party of secret conclave. It's a party of duplicity if I may use that expression.
William J. Brennan, Jr.: Well, let's view it on that (Inaudible) an affidavit executed and followed here (Inaudible)
Theophil C. Kammholz: Yes, for the reason that nothing had occurred in the interim to evidence any change in circumstances, any change in conditions and that for that reason alone, the presumption would follow.
Felix Frankfurter: Mr. Kammholz, you -- you used a phrase I think of what de novo a Communist Party is it (Voice Overlap) --
Theophil C. Kammholz: I did.
Felix Frankfurter: But I see a differentiation must be taken. We're going to take judicial notice because I think you can in some (Inaudible) We also note that affiliation, the kind of a floating powers, and people change unlike the old judges, doesn't know the mind in that if ever it doesn't. But we do know that people disaffiliate for all sorts of reasons if decision numbers could make that inference or around that line of assumptions. Whatever may be the continuity of the party says (Inaudible)
Theophil C. Kammholz: The court below really held I guess that once having been convicted as Gold was, a burden of proof attached to him and to his particular circumstances that normally would not apply.
Felix Frankfurter: Well, you think it -- you think it's strange reasoning that how he's been convicted, he might have thought about it and changed his mind about his affiliation? I'm not saying it's true. All I'm saying is that I don't see in the realm of fair inference it is.
Theophil C. Kammholz: It's a difficult point, Your Honor, I will concede.
Stanley Reed: Do you draw a distinction between the case that already has been convicted and where it's been found by administrative proceedings that it is false?
Theophil C. Kammholz: I would draw no distinction between the two, Your Honor.
Speaker: I'm not sure that I understand the -- how the -- the second affidavit varies on this particularly the case here. The fact that (Inaudible) 1952, one in 1951 and one 1952?
Theophil C. Kammholz: One in 1950 and one in 1951.
Speaker: Proceedings still pending before the Board?
Theophil C. Kammholz: Oh, yes. The complaint issue that the time of the 1951 affidavit was on file, the charge had been filed with the agency during the -- the efficacy in quotes of the 1950 affidavit.
Speaker: It was carried over the next few years.
Theophil C. Kammholz: It was carried over sometime elapsed before a complaint could issue.
Tom C. Clark: (Inaudible)
Theophil C. Kammholz: Yes.
William O. Douglas: They should be testified.
Theophil C. Kammholz: I beg your pardon?
William O. Douglas: Conviction - (Inaudible)
Tom C. Clark: Do you depend -- he'd have to say that the 1951 affidavit as he renounced stated by his affiliations or just plainly his position?
Theophil C. Kammholz: An affirmative renunciation I think would be one method of affecting the result that we assert is -- is necessary here.
Tom C. Clark: The justice have to sign the form. Well, that's not sufficient.
Theophil C. Kammholz: That's not sufficient.
William J. Brennan, Jr.: Well, if he affirmatively renounced the -- that is stated in the affidavit, I did on such in such a day will quit my membership in the party not withstanding his conviction for false swearing of what that statement, they accepted us to?
Theophil C. Kammholz: I think it would then become a question of factual determination as to the truth or falsity of that renunciation.
William J. Brennan, Jr.: Well, that strikes me as not carrying very far than the inference of -- one is not telling the truth and the fact that he's previously been convicted of having sworn falsity.
Theophil C. Kammholz: Well, I suspected the inference might well topple fairly readily, Your Honor, but some presumption carries forward, we assert.
William J. Brennan, Jr.: Incidentally, is the union presently in compliance?
Theophil C. Kammholz: Yes, subsequently, Gold resigned, someone else was elected and the union is now in compliance.
William J. Brennan, Jr.: Has -- has that been fairly recently or is that --
Theophil C. Kammholz: That occurred in 1954 as I recall, 1954, sir.
William J. Brennan, Jr.: So that the decompliance relates then only what, from 1950 to 1954?
Theophil C. Kammholz: From 1950 through 1951, I would say, on the basis of the record here. We have not been confronted with any question as to his subsequent affidavits.
Stanley Reed: 9 -- 9 (h) seems to fly only to the preliminary start, any prior to the time it is filed. Is that your interpretation of it?
Theophil C. Kammholz: There is a continuing obligation on the Board, Your Honor.
Stanley Reed: Where does that arise?
Theophil C. Kammholz: To -- for the purpose of checking whether or no labor organizations remain in compliance.
Stanley Reed: Yes, but 9 -- 9 (h), no investigations shall be made unless there is on file with the Board.
Theophil C. Kammholz: Yes, an affidavit executed with -- contemporaneously or within the 12-month period by each officer and so forth.
Stanley Reed: Yes, but there is none there. It hasn't been for 12 months when the -- when this is filed and you can't cure that, can you, when -- when it's filed? Suppose complaints filed on January the 10th, 1950 and there's nothing there since January 10th, 1949. And you would go ahead and process it by filing a little later.
Theophil C. Kammholz: No, they're -- the operations of the agency, Your Honor, are not self-implementing. We can issue complaint only if a charge has been first filed --
Stanley Reed: That's right.
Theophil C. Kammholz: -- by labor organization and individual employee or an employer. Under the rules of the agency, if there is compliance with the affidavit requirements within 10 days after the filing of the charge, we consider that sufficient and proceed.
Stanley Reed: Well, now you -- you filed on the 11th (Inaudible)
Theophil C. Kammholz: That charge would be dismissed.
Stanley Reed: Or you can find out whether the false affidavit would be dismissed (Voice Overlap) --
Theophil C. Kammholz: Yes. Our position is that we find that it's a false affidavit that then we should be entitled to dismiss the charge. But this involves the problem of what occurred to us in the District of Columbia, both the District Court and Court of Appeals where we've been enjoined from looking behind the affidavit as it were.
Earl Warren: Well, is it the present position of the -- the Board that it -- it can whenever it sees fit, inquire into the truth of any affidavit of this kind through an administrative proceeding?
Theophil C. Kammholz: Yes. It is our position that we should be entitled so to do but because of the various injunctions that have issued in the -- in the District of Columbia, we are not currently engaged in that type of undertaking.
Earl Warren: But it flows from your present position in this state that -- in this case that you believe you have the right to do that.
Theophil C. Kammholz: It does, Your Honor, yes.
Earl Warren: And how would that comport with the position of Senator Taft when he -- when he said the purpose of this was to prevent delay in -- in these matters that are -- that come under the jurisdiction of the Board?
Theophil C. Kammholz: He was speaking at that time of threshold inquiries -- preliminary inquiries by the agency to determine whether or no it would place a union in compliance. Our position here is -- and the extent of position simply is that these inquiries may be conducted contemporaneously. And there is no automatic lack of compliance unless and until the Board certifies or in an administrative proceeding finds specifically that a given union has failed to meet the statutory requirements.
Earl Warren: In other words, a compliant is made by union against an employer and the employer or someone else brings information to your attention to the effect that the affidavit was not true. It's your position that the Board has a right down there to go into the matter to determine and if it finds that in its judgment that the affidavit was false, may declare the union out of -- out of conformance.
Theophil C. Kammholz: Yes, Your Honor, after full hearing with opportunity for examination -- cross-examination --
Earl Warren: You don't think that was the thing that Senator Taft was trying to avoid in -- in this language rather than that which was put in the Senate originally?
Theophil C. Kammholz: I think not. I think not, Your Honor. It is our view that he was speaking of the -- the broad situation of Board investigation inquiry in each and every instance involving the numerous unions that come before the agency.
Earl Warren: That's pretty broad language -- pretty broad language in the --
Theophil C. Kammholz: I concede that it is.
Earl Warren: -- under the amendment and affidavit as sufficient for the Board's purposes and there is no delay unless an officer of the moving union refuses to file the affidavit required. And he says that it will not hold up the certification of the union with any Communist to -- to make a false affidavit when we sent him to jail. Do you think it was only a threshold question that he was talking about there?
Theophil C. Kammholz: Yes, that is our view. Of course, under the Board's proposed procedure, individual case processing would go forward until a final determination had been made in the -- the administrative compliance hearing. So it seems to us that the broad statement of Senator Taft may be distinguished from what the agency currently contemplates.
Earl Warren: But they did operate on that theory. The Board operated under that theory from 1947 to 1953.
Theophil C. Kammholz: It did.
Stanley Reed: Mr. Kammholz --
Theophil C. Kammholz: Yes, yes, Your Honor.
Stanley Reed: In -- in answer to this question a while ago, related the affidavit to the charge rather than to the compliant, you related that the filing of the affidavit to the time of the charge rather than to the time of filing the complaint. But the statute talks about that with no investigation and no complaint unless there shall be -- unless there is on file with the Board an affidavit excluded contemporaneously or within the record. Isn't that contemporaneously with the complaint?
Theophil C. Kammholz: Yes, I -- I pointed out that in addition to the basic requirement for a valid -- a valid affidavit on file at the time complaint issues which is the statutory language, the Board has tightened its rules of operation, properly, we assert as recognized by this Court in Dant & Russel and has -- has imposed the further requirement that in addition to -- in this instance, the 1951 affidavit at the time complaint issued, there is also the requirement for the 1950 affidavit at the time charge is filed.
Stanley Reed: And therefore, you wouldn't think if a true affidavit was -- was filed at the time that is required and before the complaint that -- that that would be enough? Do you -- can -- can you -- oh, no, you wouldn't say that you would cling to the false affidavit after true affidavit is filed.
Theophil C. Kammholz: But for the false affidavit, the -- the charge would have been dismissed within the 10-day period. That is our position. So there would be nothing before the agency.
Stanley Reed: Well --
Theophil C. Kammholz: Or to put it another way, a false affidavit is as no affidavit at all and absent an affidavit within 10 days after filing of charge, we dismiss. We don't proceed.
Stanley Reed: That's all clear enough but we get two affidavits within the period and in -- contemporaneously with the complaint, that ought to be enough.
Theophil C. Kammholz: That ought to be enough.
Speaker: Well, as I understood your argument or your answer to Justice Burton's question, it is in effect that although the Act only requires an affidavit on file at the time of the filing of the complaint, still is an administrative matter. The Board has undertaken to extend that period to relate back 10 days after the filing of the charge. And that there's no limitation in the Act that would prevent the Board in its administrative matter from doing that, is that your argument?
Theophil C. Kammholz: Precisely. Or to put it another way, we've --
Speaker: If that is so, then there would have to be an affidavit, a good affidavit on file for the entire period from the filing of the charge or the 10 days after the filing of the charge in accordance with the Board rule up through the period to the filing of the complaint.
Theophil C. Kammholz: Yes.
Speaker: And that would make the 1950 affidavit on that argument a relevant and material and necessary consideration.
Theophil C. Kammholz: That is precisely our contention, yes.
Speaker: So that you would not be standing simply on the 1951 affidavit. That's your argument.
Theophil C. Kammholz: Precisely. Although we do in -- in the -- with reference to the broad administration of the statute, we contend for the broader position.
Speaker: I understand.
Hugo L. Black: May I ask you if you have printed in the -- in your brief this particular provision of the Act that you say gives the Board authority to broaden the requirement of the statute with reference to when the affidavit should be filed.
Theophil C. Kammholz: This, Your Honor, is referred to in N.L.R.B. against Dant & Russel.
Hugo L. Black: But when -- what -- what section of the statute are you referring to? That's what I wanted to ask.
Theophil C. Kammholz: 9 (h).
Hugo L. Black: 9 (h).
Theophil C. Kammholz: 9 (h), yes.
Hugo L. Black: You say that's where you get your authority to have a regulation which broadens the period within which an affidavit should be filed by the statute?
Theophil C. Kammholz: Yes. And the Court here dealt with that problem in N.L.R.B. versus Dant, 344, 375. We referred to it in a number of places in our brief. Thank you very much. Mr. Harwood has 15 minutes and if I may, I should like to --
Earl Warren: Yes.
Judson Harwood: May it please the Court.
Earl Warren: Mr. Harwood.
Judson Harwood: If I may be permitted to do so, I would like to make a few remarks regarding the question that you want to ask the counsel for the Board. If you will read Section 9 (h) in view of the actual administration of the Act, 9 (h) says no investigation shall be --
Earl Warren: And where is that in the record?
Judson Harwood: Now, that's 9 (h), I'm reading from the Act. It is not -- it is not copied in my brief, not only but it's in the record.
Felix Frankfurter: The Government's brief?
Judson Harwood: It's in the Government's brief --
Earl Warren: Government brief page --
Judson Harwood: -- but I'm reading from another volume. I think I'll find it in the Government's brief.
William O. Douglas: (Inaudible)
Judson Harwood: But anyway, the -- the Act says no investigation shall be made by the Board of any question affecting commerce. The representation of employees raised by labor organizations under subsection (c), no petition under Section 9 (e) shall be unattained and no complaint shall be issued unless the affidavit and so forth is on file. Now, the Section 10 of the Act provides that no -- no charge may be filed or entertained after the passage of six months from the occurrence of the events relied upon in the charge. Now, the -- when a charge is filed, the filing of the charge puts into operation the Board's machinery of making the investigation. It says no investigation shall be made because when a charge is filed, the Board then investigates whether there is merit to the charge sufficient to justify the issuance of a complaint. So without a -- the required affidavit on file or in this case, without something more than a scrap of paper evidencing false swearing, the Board was prohibited from even investigating the charge. Therefore, the 1950 affidavit is quite material. Now, it is important to remember that the events alleged as the basis of the unfair labor practice occurred in February of 1951. The first affidavit was filed in August 1950, so that was during the effective period of the 1950 affidavit. Now, it is true that there were two or three minor amended charges filed, but the first two were filed during the period of the 1950 affidavit. The other two amendments were filed after the elapse of the six-month statute of limitations for filing a charge. So, for the last two charges to be considered at all, they had to be considered under the relating back theory and attached to it and become a part of the original charge. Now, the original charge, therefore, was filed during the effective date of Gold's 1950 affidavit. And if the Board was prohibited under 9 (h) from even investigating the merits of that charge, then of course, the -- there -- because there was no affidavit that court, we think, decides the issue. Now, the fact that the only effect as I see it of the 1951 affidavit is that there must also be on file an affidavit before a complaint can issue. But in this case, before this case could properly be investigated and a complaint issued from the calendar standpoint, it was necessary for two affidavits to have been on file. One, to effect or to put into operation the Board's investigative machinery, and since the Board's investigation took so long or for some other reason, it ran over until the next affidavit was required under the statute, there must be a second affidavit before the complaint could issue.
Speaker: What's the practice, the actual practice of the Board in that respect? Do they refuse to investigate and that's --
Judson Harwood: If -- if all --
Speaker: -- determination on the file?
Judson Harwood: If the affidavit is not on file at the time the charge is made or within 10 days thereafter --
Speaker: They refused.
Judson Harwood: -- they dismiss the charge.
Speaker: They do.
Judson Harwood: Now in this instance, they assumed that there was a valid affidavit on file. They had no evidence to the contrary, at least, as far as this record is concerned. I offered to prove that they did but I don't believe that -- and it's quoted in the appendix to my brief, but I don't believe its material here. So the 1950 affidavit must be valid in order for any of the Board's operations to have been invalid under the Act.
Felix Frankfurter: Mr. Harwood, you said there were some amendatory charges.
Judson Harwood: The only involved aiding or deleting a name is the only difference.
Felix Frankfurter: But he knows that -- can one say -- can say automatically that those amendments did not -- bring the date of the charge down to the date of the amend -- amended filing?
Judson Harwood: No, sir, because if Your Honor -- if you bring it down to that date, it's barred by the six-month statute of limitations contained in Section 10 of the Act. Section 10 of the Act provides that they can't issue a complaint or can't entertain a charge filed more than six months after the occurrence of the events which are related in the charge. And both of the amended charges --
Felix Frankfurter: Six months, it doesn't matter what amendments you make. The initial date is the controlling --
Judson Harwood: The initial date is controlling. Now, we don't question the effect of the amendments because the courts have held that they relate back to and become a part of the original charge. So, we think that the -- actually, the difference between the 1950 and the 1951 affidavits has really no difference at all. Now, the Court of Appeals in discussing that particular issue, we think, and I'm reading from the page 19 and the 20 of the record. We think it acted properly and in say -- your sound judgments. There's in the absence of a showing to the contrary. The reasonable presumption would be continuing membership in such an organization rather than withdraw. And then over on page 20, they quote from a Sixth Circuit case, United States -- Hoffman versus United States. We recognized the -- in this case the probability and possibility of a change of allegiance or affiliation on the part of a member of the party particularly if the proof of status is confined to a time remote from the date of the offense charge. I just heard an argument about 1935 with which would neurologically apply that. But we rejected the contention that membership in the Communist Party on a certain day could be proved only by evidence of what happened or transpired on that day. So, we think that if the --
William J. Brennan, Jr.: Well, Mr. Harwood, am I correct in this? The complaint issued when the affidavit for his false swearing to which he was convicted was functus by passage of times. After all --
Judson Harwood: There the -- from the complaint standpoint. Yes, sir.
William J. Brennan, Jr.: So that at the time of the complaint issued or did it issue?
Judson Harwood: It did issue.
William J. Brennan, Jr.: At that time, there was another affidavit on file.
Judson Harwood: There was another affidavit. There's another piece of paper on file, I would say.
William J. Brennan, Jr.: Well, there was --
Judson Harwood: There's no showing --
William J. Brennan, Jr.: On the event there has never been a -- in any place, has there a formal determination that that affidavit was false?
Judson Harwood: No, sir. The -- there has not to my knowledge, although there in the disposition of the 1950 affidavit, the -- which is not in this record except as an offer of proof. At the time of deciding of the 1950 affidavit, Mr. Gold called a press conference. And as this is merely an offer of proof which was rejected by the Board but I have quoted in my appendix, Mr. Gold at the time he signed it made a press release wherein he stated, "His actions were taken for the purpose of technical compliance with the Taft-Hartley Act and that it did it not involve any renunciation of his belief in Communist principles.”
William J. Brennan, Jr.: Well, what I'm trying to get at is this that at time the complaint issue, there was in fact an affidavit.
Judson Harwood: There was --
William J. Brennan, Jr.: And 9 (h) -- if 9 (h) applies, it has to be on the basis that -- that affidavit may also be treated merely as a scrap of paper.
Judson Harwood: I don't think that you -- your Court has to reach that position in disposing of this case.Now, the union's position in the future is not here. It's only involving for a short period of time. But the -- as counsel for the Board has pointed out, the Board under the statute cannot issue a complaint except upon the filing of a valid charge which must be filed within six months of the events alleged to constitute unfair labor practices.
William J. Brennan, Jr.: So that you feel the conclusion below may be supported without getting to the questions of --
Judson Harwood: Yes sir.
William J. Brennan, Jr.: -- the 1951 affidavit.
Judson Harwood: Yes sir, because the -- there could be no complaint issued except upon a valid charge and no charge was filed within the six months period except -- oh, within 10 days thereafter except based upon the 1950 affidavit.
William J. Brennan, Jr.: Well then, is that to read 9 (h) as you pointed out before, its language is conjunctive. First, investigation and then -- then a complaint as meaning that on both of those occasions --
Judson Harwood: That's true.
William J. Brennan, Jr.: -- there must be a valid affidavit.
Judson Harwood: Yes, sir. That is our position and the Board's position which this Court has affirmed is that the actual filing of the charge may initiate the Board's machinery if the affidavit is filed within 10 days. Now, I don't know what would happen. This is -- if the charge were filed in six months and 25 -- five months and 25 days after the event occurred and then the affidavit was filed 10 days later, that question is not here and I haven't looked into it but that is not the material here. So we think that -- and I -- as I pointed out in my brief that the dissenting opinion by Judge Stewart can -- is really of no importance if you look at the statute with that in light. Now, the -- to get the history straight, the -- the Acts -- the affidavit was filed in 1950 in August. The Acts alleged as the basis were -- occurred in February of 1951. The complaint didn't issue until February 1952. And of course, February 1951 was within a year of August 1950. And -- and one other point on that. There is no claim in this record anywhere that the Board or that the union in anyway attempted to treat the 1951 affidavit as putting this in compliance when we were not in compliance in 1950. There's nothing here to indicate that there was a change in compliance status. Now, as counsel has already pointed out, the union responded to their show-cause order by reelecting Gold president after he was convicted. So, you're not imposing a penalty on a bunch of dukes, if I may use that expression. They knew what was going on and he was reelected. But he -- since his conviction, he has resigned and the -- after his resignation, the union is in compliance. Now, I'd like to touch briefly on one other point that I didn't think it was material but it's only, Justice Frankfurter asked counsel for the petitioner regarding the present status. The present status is not in this record. The employees -- first place, the Board ordered five employees, reinstated. It didn't order 28. It held that the respondent discharged 20, some odd employees justifiably, but five of them were out of seniority. Actually and practically, all of them are working for this company now. But there's been no posting of a notice as the Board ordered and there has been no recognition that anything wrong was done by the petitioner.I wouldn't have mentioned that except for as I interpreted the question put by Justice -- Mr Justice Frankfurter.
William J. Brennan, Jr.: What about the back pay, Mr --
Judson Harwood: There -- there has been no back pay paid. We think and --
Potter Stewart: And was there an order for one?
Judson Harwood: There was an order as to five. Actually, we think that even on the merits, we can win three of those without -- because of no evidence and there is a conflict of evidence on two which I'm sure would be binding on the Sixth Circuit on that point, but that is not before here but they are working now. If I might take just a moment, the Government restricted the use of hides at this period of the time and cut off this company's raw materials and that was the basis for a large reduction in force. And the Board has held in its order that that was the justifiable reduction but they didn't they agree with the matter in which it was made. Now, if I may proceed just on one other point. We think that the Sixth Circuit's opinion and I -- we have to care for consideration. I didn't believe that I could improve on it by averting the Court with further brief. It quotes from this Court's decisions, we think very effectively from the case of the Highland Park Manufacturing Company. And we think that the clear intent of Congress was, as this Court stated in that case, to wholly eradicate and bar from leadership in the American labor movement at each in every level adherence to the Communist Party. Now, here is a union whose president files a false affidavit and he's reelected to office. He's indicted and reelected and he's convicted and he's again reelected. Certainly, the congressional purpose in the whole policy of labor-management relations could not be effectuated if this matter were to proceed. Now, just to take a -- an illustration a little further, suppose that Mr. Gold had been indicted and had pleaded guilty to the charge, his conviction would be filed. Then suppose that the union reelects him to president -- to the office of president and suppose he goes right out and files another affidavit but at the time, he says it's false, but I'm in jail, I just will stay here. Certainly, the Board would not be bound to ignore the realities. Now, we have one other point that this action by the Sixth Circuit is not an administrative action. This is an action by a branch of the judiciary. And certainly, as that court so clearly pointed out in its opinion that it is not required to close its -- as to reality and even though the Board as an administrative agency may not have the authority to look into this matter. Certainty, a court when called upon to enforce the order, can apply ordinary judicial press codes and denial relief when these facts are in the record without dispute. Now, I would take the Board's position, if I may, one step further and state this, that while the Board is administrative in a lot of its functions, its judicial or at least quasi-judicial in many of its functions. And from time in memorial, courts have inherently had power to protect their own processes from abuse. And we think that in exercising at least quasi-judicial actions, even the Board would be authorized to protect itself from what we would consider ridiculous abuse.
Stanley Reed: Well, this would mean that in -- in every proceeding, the Board would have the authority at least to enter into a full-scale investigation as to whether the affidavits had been properly made?
Judson Harwood: If the Court please, I don't think that that would necessarily follow as counsel for the Board has pointed out. If the affidavits are on file and the Board should receive information that led it to be believe that they were false. That pending the investigation of the falsity, the union's petitions and so forth would be processed because it would be in compliance until or after a hearing and in affirmative finding that it was false. So the union wouldn't be penalized pending the investigation.
Stanley Reed: But it turned out that they were false, regardless of whether the union knew about it or not and the whole proceeding would be set aside.
Judson Harwood: Well, I don't necessarily say I -- if -- if they were closed, certainly, they would not, but whether they were still pending and it developed that they were clearly false, why I would think that it would go to the jurisdiction of the Board in the first instance.
Stanley Reed: That it's got the jurisdiction anyway?
Judson Harwood: I think the compliance status does go to jurisdiction. I think this Court has so held in Coca-Cola.
Stanley Reed: Yes, but you -- even if you had completed the entire procedure but the Board hadn't completed the entire procedure, it was later -- later found out that there had been a false affidavit, they wouldn't have jurisdiction.
Judson Harwood: I don't think it would go quite that far, if Your Honor please. The -- the Board's -- if the Board had certified a union, for instance, as bargaining agent, this union, we'll say in 1950 and an employer had been dealing with him during this period of time. Now, they have removed Gold. They are still the certified bargaining agent but there was a period in there when if it had become necessary, they would have not been entitled to the Board's -- the -- the -- as I understand it, Congress did not intend to lend the aid of the Government to the furtherance of unions that were dominated by Communist. And that would be the result if a man is permitted to file a scrapbook paper and tell the Court in substance. It's false but what are you going to do about it. That's practically what Gold did in this case, that it -- he -- because he issued a press release stating that it was false. I -- I don't -- I'm not in the criminal case. I know nothing about it but I assume that was at least part of the basis for his conviction.
Earl Warren: Did he say it was false?
Judson Harwood: Well, his press release stated that it did not in anyway result or reflect in any denunciation of his belief in Communist principles or words to that effect.
Earl Warren: Well, is he -- is he charged here with believing that he make an affidavit but he didn't believe in constitutional or Communist principles or did he make an affidavit that he didn't belong to a party?
Judson Harwood: He made the affidavit as required by the Act, but simultaneously --
Earl Warren: Yes. What did the Act -- what did it say?
Judson Harwood: Well, the Act requires -- I'd have to read it, Your Honor, that he is not a member of the Communist --
Earl Warren: All right.
Judson Harwood: -- Party and doesn't --
Earl Warren: All right. Now, that's far -- that's far enough and in this statement that you've quoted, he said that he -- he resigned in order to be in technical compliance but that he still believed in Communist principles. Isn't that right?
Judson Harwood: That's the substance of it. Yes, sir.
Earl Warren: All right. Is that -- does that conflict with the -- with the affidavit?
Judson Harwood: Well, I don't have that right before me. My recollection is that it does that the affidavit requirement goes more -- goes further than just being a member of the Communist Party.
Earl Warren: What did it say?
Judson Harwood: It --
Stanley Reed: The affidavit says that he does not believe in and he's not a member of supporting the organization.
Judson Harwood: He does not believe in or he's not a member of the organization. It does have words more than just a mere fact that he is or he's not a card-carrying member. So we think that in this case, the decision of the Sixth Circuit is right and certainty, a court when the undisputed facts in the record show that the affidavit is false, is not required as the Sixth Circuit state -- stated to close its eyes to the reality no more than this Court. We think any court can look at the realities and not be made the agency of an abuse, and we think the Sixth Circuit should be affirmed.
Stanley Reed: Is the Highland Park the only case to this -- discussed this matter in this Court?
Judson Harwood: No, sir. If -- the red light is on. If I may have a moment --
Earl Warren: You -- you may answer the question, yes.
Judson Harwood: The -- the Coca-Cola case discusses the general principle. It doesn't go into it to that extent and we have another compliance issue in this case that's discussed in my brief, although I don't believe it's properly in this Court because we've made an offer of proof that there was in fact a vice-president who had not signed it. But I -- on reflection, I believe that if that should ever come -- be material, it would have to be made in a motion to remand in the Sixth Circuit. Thank you, Your Honor.
Earl Warren: Mr. Cammer.
Harold I. Cammer: I don't believe it's material to an issue before this Court but a point having been made about it, I would say that the record at pages 26, 27 and 28 will show that the Board's order directs the reinstatement of 24 workers with back pay and not of five. Now, I think Section 9 (h) has been perhaps misread with regard to the crucial date, the jurisdictional purposes of the -- when the affidavits must be on file. The first clause talks about no investigation being made but the -- no investigation means, no investigation concerning representation of employees under subsection (c) which means in the words of art of the statute that no election shall be held unless the union is in compliance. And with regard to unfair labor practices, no complaint shall be issued so that the critical date for purposes of compliance is the date when the complaint -- the Board complaint issues. And the investigation to which Mr. Harwood referred was an investigation concerning representatives ID and election. The Board's argument rests entirely on the position as I understand it that there is nothing which negates the Board's power to decomply a union because of the falsity of the affidavit. But nothing has been pointed out to this Court to support that power to vest -- to visit such drastic consequences upon the union and such destruction of labor relation with the one exception of the 1953 Subcommittee Report of the Senate Committee on labor. Now, that Subcommittee Report is not, by definition, part of the legislative history and all that that report amounts to was an expression of opinion by the subcommittee when they had heard of the decision of the Court of Appeals in our case that they sought the Court of Appeals withdrawn. Now, this was certainly a trespass why the subcommittee on the function of the -- on the judicial function with regard to interpreting Section 9 (h). And I certainly don't think it supports -- gives any support to the Board's position.
Felix Frankfurter: Would you mind commenting in Mr. Kammholz's comments on Judge Stewart's dissent to wit the laborer affidavit checked note that -- take into account of eight affidavits? But they only have (Inaudible)
Harold I. Cammer: Well first, I think Judge Stewart said himself that that assumption, a falsity of the 1951 affidavit violates substantive due process. It certainly violates the presumption of innocence.
Felix Frankfurter: But Mr. Kammholz's argument was that you don't have to go to that aspect.
Harold I. Cammer: Well, that's the point I've just made, Mr. Justice Frankfurter. That Section 9 (h) has been misread because the critical thing here is the date when the Board's complaint was issued, not the date when the charge was filed.
Felix Frankfurter: Which is both and he --
Harold I. Cammer: Well --
Felix Frankfurter: -- and he vouches the Dant case for it.
Harold I. Cammer: Well, I don't think the Dant case passed upon that question at all. I think that Mr. Justice Reed at least --
Felix Frankfurter: We discussed it and analyzed to discuss the structure of 9 (h).
Harold I. Cammer: Yes, it did.
Felix Frankfurter: And in connection with that, I don't think you did very well to say what it said about it in particular because it had to consider them, totality of the section.
Harold I. Cammer: I would agree, but I don't think it -- it never -- what it did was to state to assume to -- to recite the Board's organization in this regard. It did not have that question before it for a decision that assume that the -- that the rule which require a compliance at the time of the charge was valid but didn't have that question before it for decision. And that I would argue if I had to, I don't think I reached that point here. That the Board, by its rules, may not enlarge upon the requirements which Congress had set for achievement of the compliance status. And since 9 (h) very clearly says that no complaint shall issue unless at the time that the complaint is issued the affidavit is on file, it's improper for the Board to say, “Well, we want you to be in compliance not only when the complaint issues but at the time that you filed the charge as well.”
Felix Frankfurter: Well, do you say that we have to pass -- but if it wasn't passed on the Dant, we are now required to consider?
Harold I. Cammer: Well --
Felix Frankfurter: You construe the first part with the investigation of 9 (h).
Harold I. Cammer: You might be required to construe it if you --
Felix Frankfurter: I mean if -- if that's the basis, construe it in a sense.
Harold I. Cammer: Yes, but you might be required to consider it only if you find that the Board does have a power to decomply for false affidavit that it -- that it may do so pending appeal and not a res judicata that that the Sixth Circuit -- that the Board was entitled or able to -- to escape the Sixth Circuit's injunction by going out to the -- the Court of Appeals, the District of Columbia's injunction by going out to the Sixth Circuit and inviting that Court to be whether of the injunction. I have just one point I should like to make with regard to the question that was put by Mr. Justice Reed to Mr. Kammholz -- when this -- the question with regard to what is the Board to do to determine compliance initially? When the legislation was first before the Congress in 1947, the Bill as passed said -- made the fact of membership in the Communist Party, the test of compliance. The statute 3021, -- H.R. 3021 said that no union which has Communist as officers -- Communist Party members as officers shall be in compliant. That was debated on a floor. Senator Ferguson said, “How -- how was the Board going to get involved in whether or not an officer of the union is a -- is a member of the Communist Party?” And Senator McClellan said, “Well, they would do that if allegations came to their attention that he was a Communist and they would want a hearing on it.” That did not satisfy the situation. That is precisely what they wanted to get away from to have these hearings by the Board with regard to whether John Doe, an officer of the union was a member of the Communist Party and that's where the Conference Committee came up with it solutions to this problem, had him file an affidavit. If the affidavit is false, you'll go to jail but the union is in compliance. That is the -- that was the --
Stanley Reed: What -- what are you going to say about the Highland Park and Coca-Cola (Inaudible)
Harold I. Cammer: Well -- well, in Highland Park and Coca-Cola, there was no compliance. The unions --- the officers of the union had not filed.
Stanley Reed: But it raised the question of compliance whether --
Harold I. Cammer: Oh, sure. It's perfectly proper to say that the officer of the union are not in compliance with the statutory conditions that is -- or the officers have not filed. Here, the officers have filed and we get to --
Stanley Reed: Well, if in one of those cases, hadn't the officer filed and he said he wasn't an officer or some -- someone who wasn't a -- but if the dispute is given (Voice Overlap) --
Harold I. Cammer: Yes. But the question still was that the officers had not filed. There as the court said, "Not all of the officers have filed, therefore, you are not in compliance." The test however is whether or not there has been a filing by all of the officers. The test is not -- Congress said the test should not be whether or not the officers who remember the Communist Party.
Stanley Reed: Whether they told the truth or not?
Harold I. Cammer: That's right. Thank you.